Affirmed and Memorandum Opinion filed September 14, 2006







Affirmed
and Memorandum Opinion filed September 14, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00308-CR
____________
 
ALBERT O=NEAL CARTER,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 184th District
Court
Harris County, Texas
Trial Court Cause No.
888084
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a plea of guilty to the offense of aggravated assault.  In accordance
with a plea agreement with the State, the trial court signed an order on
September 20, 2001, deferring adjudication of guilt, assessing a fine of
$500.00, and placing appellant on community supervision for six years.  The
State subsequently filed a motion to adjudicate guilt.  On March 30, 2006, the
trial court sentenced appellant to confinement for five years in the
Institutional Division of the Texas Department of Criminal Justice.  Appellant
filed a notice of appeal.




Appellant=s appointed counsel filed a brief in
which he concludes the appeal is wholly frivolous and without merit. The brief
meets the requirement of Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967), presenting a professional evaluation of the record demonstrating
why there are no arguable grounds to be advanced.  See High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy of
counsel=s brief was delivered to appellant. 
Appellant was advised by letter dated June 27, 2006, of the right to examine
the appellate record and file a pro se response.  See Stafford v. State,
813 S.W.2d 503, 510 (Tex. (Tex. Crim. App.1991).  As of this date, no pro se
response has been filed.
We have
carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit.  Further, we find no reversible error in
the record.  A discussion of the brief would add nothing to the jurisprudence
of the state.
Accordingly,
the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed
September 14, 2006.
Panel consists of Justices Anderson, Hudson, and
Guzman.
Do Not Publish C Tex. R. App. P.
47.2(b).